EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (Dollars in thousands, except share amounts) (Unaudited) Three Months Ended March 31, 2010 March 31, 2009 (Restated) Net income $ ) $ Weighted average common shares outstanding for computation of basic EPS Dilutive common-equivalent shares Weighted average common shares for computation of diluted EPS Earnings per common share: Basic $ ) $ Diluted $ ) $ Six Months Ended March 31, 2010 March 31, 2009 (restated) Net income $ ) $ Weighted average common shares outstanding for computation of basic EPS Dilutive common-equivalent shares Weighted average common shares for computation of diluted EPS Earnings per common share: Basic $ ) $ Diluted $ ) $
